DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Fogarty previously made of record is cited for a marker having a cross-sectional width ranging between 0.90 mm and 1.20 mm and the cross-sectional height ranging between 0.40 mm and 0.51 mm, in Column 17 Lines 28-34 and a D-shaped cross section may be interpreted under the teaching that the locator element may have an “irregular cross-section” in Column 12 Lines 15-18. However, this prior art does not teach or suggest the combination of the limitations obvious, as there is no explicit teaching of the D-shaped cross-section including a flat ventral side, a first lateral side including a first end and a second end, the first end of the first lateral side extending perpendicularly from a first end of the ventral side, a second lateral side including a first end and a second end, the first end of the second lateral side extending perpendicularly from a second end of the ventral side, and a convex dorsal side extending between second ends of the first and lateral sides, nor does it teach a combination of any other limitations recited in the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Title of Invention
     	The title of the invention has been changed as noted in the Bib Data Sheet to be descriptive of the invention claimed and clearly indicative of the invention to which the claims are directed as per MPEP 606.

Conclusion
Claims 1-4 and 21-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner of Art Unit 3793